DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final Rejection
Claims 1-11 are pending.  Claims 1 and 9 are independent. No claim is amended in the response filed 6/17/2022. 
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive. 
Applicants urge the claimed range of the molar ratio of monomer X to transition metal from 22:1 to 117:1 and wherein the molar ratio of monomer X to transition metal is from 31:1 to 117:1 as is required by the instant claims 1, 3, 9 and 11 is critical to good color stability.  
In response, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In response, the rejections are maintained because Cottrell et al. (US 7,335,613 B2) guide one of ordinary skill to an amount of 95:5 to 5:95 of vinylimidazole to silver in general and specifically motivates one of ordinary skill to modify this ratio by teaching 0.3 wt % to 60 wt % silver, Ag(I) ion and upto 99.5 wt % of monomer in general.  Thus, Cottrell et al. (US 7,335,613 B2) col.3-4 guides one of ordinary skill to optimize their molar ratio of monomer X to silver in general and further the claimed ratio does not provide a contribution over the art teaching the same monomer and same transition metal deposited on the same fibers and Cottrell et al. (US 7,335,613) specifically teach their composition also has color stability. See col.1,ln.50-60 and col.7,ln43-45.  
Regarding Cottrell et al. (US 2008/0115291 A1), being silent as to color stability; Applicant’s arguments are not found persuasive because none of the claims recite any parameter of color stability.  In response to applicant's argument that the reference fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., color stability) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Accordingly the rejections are maintained. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (US 7,335,613 B2).
	Cottrell et al. (US 7,335,613 B2) teach a transition metal-polymer complex treated article (abstract and col.8,ln.40-45) teaching the ant microbial composition comprises a vinylimidazole copolymer complexed with silver.  Thus, claim limitation to a monomer X selected from the group consisting of vinylimidazole, vinylimidazoline, vinylpyridine, vinylpyrrole, derivatives thereof and combinations thereof is met in col.7,ln.31 and col.8,ln.40-45 teaching vinylimidazole encompassing claims 1, 4, and 9.
	Limitation to a transition metal is met by Cottrell et al. (US 7,335,613 B2) teaching their polymer is complexed with a metal selected from copper, silver, gold, tin, zinc in col.1,ln.67 encompassing claim 5 and is complexed with a silver in col.7,ln20-31 and col.8,ln.40-45 and silver ion in col.1,ln.48-49.  This encompasses the limitation of claim 6, 7, and 10.  
	Limitation to the fiber or fabric being cotton, nylon or polyester as is required by claims 2, 8 and 9, is taught in col.11,ln.40-col.12,ln.2.  
	Cottrell et al. (US 7,335,613 B2) example 42 in col.26 illustrates providing a bath solution with silver-containing copolymer, and the rayon web material is treated by being passed through the bath solution.  
	Cottrell et al. (US 7,335,613 B2) do not exemplify the claimed limitation to wherein the molar ratio of monomer X to transition metal is from 22:1 to 117:1 nor teach wherein the molar ratio of monomer X to transition metal is from 31:1 to 117:1 as is required by the instant claims 1, 3, 9 and 11.  Cottrell et al. (US 7,335,613 B2) guide one of ordinary skill to optimize the amount of vinylimidazole to silver in an amount of 95:5 to 5:95 in col.7,ln.25-30 which is outside the claimed molar ratio 22:1 to 117 to 1 as required in independent claims 1 and 9.  Examiner notes that col.8,ln.20-50 specifically motivates one of ordinary skill to optimize the ratio by teaching 0.3 wt % to 60 wt % silver, based on total copolymer weight including silver or/and silver being in the form of Ag(I) ion.  See col.8,ln.40.   Also, col.4, ln.67 regarding the optimization of the copolymer to encompass upto 99.5 wt % of monomer of residue B in a polymer comprising residues A, B and C as described in col.3,ln20-col.4.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the molar ratio of Cottrell et al. (US 7,335,613 B2) and arrive at the claimed molar ratio of monomer X to transition metal from 22:1 to 117:1 or a molar ratio of monomer X to transition metal from 31:1 to 117:1 as is required by the instant claims 1, 3, 9 and 11 because Cottrell et al. (US 7,335,613 B2) guide one of ordinary skill to an amount of 95:5 to 5:95 of vinylimidazole to silver in general and specifically motivates one of ordinary skill to modify this ratio by teaching 0.3 wt % to 60 wt % silver, Ag(I) ion and upto 99.5 wt % of monomer in general.  It is the Examiner’s position that Cottrell et al. (US 7,335,613 B2) col.3-4 guides one of ordinary skill to optimize their molar ratio of monomer X to silver in general and further the claimed ratio does not provide a contribution over the art teaching the same monomer and same transition metal deposited on the same fibers.  
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrell et al. (US 2008/0115291 A1) cited in Applicant’s IDS.
	Cottrell et al. (US 2008/0115291 A1) cited in Applicant’s IDS teach a composition useful for treating fabric which comprises a silver-containing copolymer comprising polymerized units of a monomer X and a monomer Y; and an epoxy resin. In some embodiments of the invention, monomer X is selected from vinylimidazoles, vinylimidazolines, vinylpyridines, vinylpyrroles, derivatives thereof and combinations thereof ,and the copolymer comprises no more than 60 wt % of monomer X derived units. See abstract and [0010].
	The copolymer comprises from 1 wt % to 50 wt % silver, based on total copolymer weight including silver, alternatively from 2 wt % to 40 wt %, and silver is in the form of Ag(I) ion, which typically is introduced in the form of silver nitrate. [0018].
	Fabric substrate material suitable for treatment according to this invention includes, e.g., silk, cotton, polyesters and polyamides, such as nylon 6 and nylon 6,6 et al. The treating procedure includes: providing bath solution with silver-containing copolymer, and the substrate to be treated being passed through the bath solution (see description, paragraphs [0005], [0010]-[0011], [0018], [0021] and
[0023]). 
	Cottrell et al. (US 2008/0115291 A1) do not exemplify the claimed limitation to wherein the molar ratio of monomer X to transition metal is from 22:1 to 117:1 nor teach wherein the molar ratio of monomer X to transition metal is from 31:1 to 117:1 as is required by the instant claims 1, 3, 9 and 11.  However, it is the Examiner’s position that one of ordinary skill is guided by Cottrell et al. (US 2008/0115291 A1) that when the copolymer comprises 60 wt % of vinylimidazoles and 1 wt % or 2 wt % of silver, the molar ratio of monomer X to silver is 68.2 or 33.8 respectively. When the copolymer comprises 60 wt % of vinylimidazolines and 1 wt % or 2 wt % of silver, the molar ratio of monomer X to silver is 65.3 or 32.3 respectively. When the copolymer comprises 60 wt % of vinylpyridines and 1 wt % or 2 wt % of silver, the molar ratio of monomer X to silver is 61.0 or 30.21 respectively. When the copolymer comprises 60 wt % of vinylpyrroles and 1 wt % or 2 wt % of silver, the molar ratio of monomer X to silver is 68.8 or 34.1.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the molar ratio of Cottrell et al. (US 2008/0115291 A1) and arrive at the claimed molar ratio of monomer X to transition metal from 22:1 to 117:1 or a molar ratio of monomer X to transition metal from 31:1 to 117:1 as is required by the instant claims 1, 3, 9 and 11 because Cottrell et al. guide one of ordinary skill to optimize the amount of the same claimed monomer X in amounts upto 60% wt with the same claimed transition metal ie Ag in amounts of 1-50 wt% when treating the same fibers in general.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PREETI KUMAR whose telephone number is (571)272-1320. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/PREETI KUMAR/Examiner, Art Unit 1761